      Case 1:17-cr-00114-VM Document 104 Filed 08/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         August 12, 2020
UNITED STATES OF AMERICA

               —— against ——

DAYVON WILLIAMS,                                17 CR 114(VM)

                Defendant.                      ORDER


VICTOR MARRERO, United States District Judge.

     It is hereby ordered that a conference to discuss substitution
of counsel for defendant Dayvon Williams (see attached letter)
shall be held on Friday, September 11, 2020, at 12:00 p.m. The
time of the conference will be confirmed in conjunction with the
Metropolitan    Correctional   Center    and   the   Clerk   of   Court.    A
scheduling Order containing the dial-in information will follow.


SO ORDERED.
Dated: New York, New York
       12 August 2020

                                        __________________________
                                        ______
                                        ____
                                        __  ______
                                            ____ ____
                                                    __
                                                     _____
                                                         ____
                                                            ____
                                                               ___
                                                                 ______
                                               Victor
                                               Vict
                                               Vi  tor Marrero
                                                  ct
                                                  c     Mar
                                                          arre
                                                           rreero
                                                               ro
                                                   U.S.D.J.
                                                   U.SS.D
                                                        D.JJ.
Case 1:17-cr-00114-VM Document 104 Filed 08/12/20 Page 2 of 2
